a

oO oOo nN HD WT Be WD YO

NO bp HN NY HN NO BO BH HN Re wR wm Oe ee
oo ~ nN WG & Ww nN —_ oS \o oo ~] nN in aa an bo —_ oS

 

MICHAEL BAILEY Sf-

First Assistant United States Attorney ried
United States Courthouse =
405 W. Congress Street, Suite 4800
Tucson, Arizona 85701 aT 9 9919
Telephone: 520-620-7300 JUL ”
Attorney for Plaintiff

LODGED
COPY

 

 

 

 

 

 

 

CLERK U § DISTRICT COURT
DISTRICT OF ARIZONA ;
BY DEPUTY

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
United States of America, 1G - OO Bua mM

Plaintiff, PLEA AGREEMENT
(Flip-Flop)

Fast Track 5K3.1

 

 

vs.
Claudia Duran-Pena,

Defendant.

 

 

 

The parties enter into the following agreement:

1. Defendant will enter a plea to Count 2 of the complaint, Fraud and Related
Activity in Connection With Identification Documents, a misdemeanor offense, in
violation of Title 18, United States Code, Section 1028(a). This plea will occur no later
than the time set for detention hearing/preliminary hearing.

2. The government will dismiss Count 1 of the complaint, Aggravated Identity
Theft, a felony, in violation of Title 18, United States Code, and Section 1028A. This
charge, if proven, carries a minimum mandatory two-year sentence consecutive to any
other sentence imposed, a fine of $250,000, three years supervised release, and a $100
special assessment. The government will dismiss this charge at the time of sentencing.

3. The maximum penalties for the offense to which the defendant is pleading are not
more than one (1) year in custody, a $100, 000 fine, $25 special assessment, and up to one
year supervised release. . .

4. Pursuant to this plea agreement and Rule 11 (c)(1)(C) Fed R. Crim. P., the
government and the defendant stipulate and agree to a sentence of 95 consecutive days of

—a

imprisonment which will commence at the time of pled and sentencing. Defendant is to

-|-

 
wv

oO oOo nN DW A SP WH YP

bo wo HO WN HO WN NHN NY NN LF KH FF FY KY YF KF Se lS
on TA A BW NYO KF OO mw N KD UNH FPF WN | ©

 

receive credit for all time he/she has served to date and shall be deducted from the
stipulated sentence.

5. The parties waive a Pre-Sentence Report and agree that sentencing will occur on
the date of the change of plea. The defendant understands and agrees that this plea
agreement contains all terms, conditions, and stipulations regarding sentencing. If the court
departs from the terms and conditions set forth in this plea agreement, either party may
withdraw.

6. Provided the defendant receives a sentence in accordance with this agreement, the

_ defendant waives any and all motions, defenses, probable cause determinations, and
objections that the defendant could assert to the complaint, or to the Court's entry of
judgment against the defendant and imposition of sentence upon the defendant providing
the sentence is consistent with this agreement. The sentence is in accordance with this
agreement if the sentence imposed is within the stipulated sentence of imprisonment. The
defendant further waives: (1) any right to appeal the Court's entry of judgment against
defendant; (2) any right to appeal the imposition of sentence upon defendant under 18
U.S.C. § 3742 (sentence appeals); (3) any right to collaterally attack defendant's conviction
and sentence under 28 U.S.C. § 2255, or any other collateral attack; and (4) any right to file
a motion for modification of sentence, including under 18 U.S.C. § 3582(c). The defendant
acknowledges that this waiver shall result in the dismissal of any appeal or collateral attack
the defendant might file challenging his/her conviction or sentence in this case. If the
defendant files a notice of appeal or a habeas petition, notwithstanding this agreement,
defendant agrees that this case shall, upon motion of the government, be remanded to the

district court to determine whether defendant is in breach of this agreement and, if so, to

_ permit the government to withdraw from the plea agreement. This waiver shall not be

construed to bar a claim by the defendant of ineffective assistance of counsel or an
otherwise-preserved claim of “prosecutorial misconduct” (as that term is defined by
Section II.B of Ariz. Ethics Op. 15-01 (2015)).

-2-

 
~<a:

0 oN DH NW FF WH

Oo wo NH HO NY KH HN DN BR wm Oe
cocUC NUNC BP UlUwBONH rs ll Olt ia— AS I Di A PON

 

7. The elements of the offense to which the defendant is pleading guilty are:

(a) Defendant knowingly possessed an Identification document, authentication
feature or false identification; and

(b) Defendant possessed the document or feature with the intent to defraud the
United States.

8. The defendant recognizes that pleading guilty may have consequences with
respect to his/her immigration status if the defendant is a recently naturalized United States
citizen or is not a citizen of the United States. Under federal law, a broad range of crimes
are removable offenses, including the offense(s) to which defendant is pleading guilty.
Although there may be exceptions, the defendant understands that the defendant’s guilty
plea and conviction for this offense make it practically inevitable and a virtual certainty
that the defendant will be removed or deported from the United States. The defendant
agrees that he/she has discussed this eventuality with his/her attorney. The defendant
nevertheless affirms that he/she wants to plead guilty regardless of any immigration
consequences that this plea entails, even if the consequence is the defendant’s automatic
removal from the United States.

9. The parties agree that this written plea agreement and an addendum contain all

the terms and conditions of the defendant’s guilty plea.

ti
Hf
HM
Hi
Ht
Ht
Hf
Hf
Ht

 
«4

oOo eo IHD HH SF WH NH

Mw NHN DH Hw KY NY NY NY HN HB KK — Se RP Se See
oN HK NT BR WH NN YFP OOD we NT KN KH PSP WYN SS OC

 

10. Factual Basis for Plea:
~~ Onor about June 30, 2019, at or near Nogales, in the District of Arizona, I, Claudia
Duran-Pena, presented a Border Crossing Card, Form DSP-150 which was issued in a
name other than my own and to a real person as proof of my lawful authority to enter into
the United States so that I could gain unlawful entry into the United States. I am a

Mexican citizen present in the United States illegally.

   
 

Dated this 4 , 2019.

 

Claudia Duran-Pena
Defendant

Ly

- Défense Counsél

MICHAEL BAILEY
United States Attorney.
District of Arizona

pe & OL,

U.S. Attorney

 
